Citation Nr: 1724898	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-21 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

1.  Entitlement to service connection for scoliosis of the thoracolumbar spine.

2.  Entitlement to service connection for Intervertebral Disc Syndrome (IVDS) with degenerative arthritis of the thoracolumbar spine.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas (Agency of Original Jurisdiction (AOJ)).

In May 2016, the Veteran testified before the undersigned Veterans Law Judge during a Board videoconference hearing held at the San Antonio RO.  A transcript of the hearing has been associated with the record.   

The appeal was remanded in August 2016 for further development.  After complying with the Board's remand directives, the AOJ issued a supplemental statement of the case (SSOC) in December 2016.  Following this development, the record reflects different disabilities affecting the thoracolumbar spine.  The Board has rephrased this case as involving two separate issues to better reflect the benefits being sought by the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


FINDINGS OF FACT

1.  The Veteran's scoliosis of the thoracolumbar spine, which is not shown to be congenital in nature, first manifested during active service.

2.  The Veteran's IVDS with degenerative arthritis of the thoracolumbar spine did not manifest in service, or within one year following the Veteran's separation from service, and is not otherwise etiologically related to service, and is not proximately due to thoracolumbar spine scoliosis.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for scoliosis of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for IVDS with degenerative arthritis of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Dingess/Hartman v. Nicholson, 19 Vet App. 473 (2006); see also Pelegrini v. Principi, 18 Vet App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The duty to notify, including the timing and content requirements, was fully satisfied by a pre-adjudicatory letter sent to the Veteran in November 2010.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Pursuant to the Board's August 2016 remand instructions, VA obtained updated VA treatment records.  VA also attempted to obtain private treatment records from Dr. G, which were identified by the Veteran, however Dr. G's office could not locate the Veteran in their system.  However, some records from Dr. G were submitted by the Veteran and associated with the record.  Accordingly, VA has substantially complied with the duty to obtain VA and private medical records as outlined in the Board's August 2016 remand instructions.

VA also afforded the Veteran examinations in May 2011 and April 2013, and obtained a medical opinion in November 2016.  In the most recent November 2016 medical opinion, the examiner reviewed the evidence of record, considered the Veteran's medical history and statements, and rendered a medical opinion based upon the facts of the case and his knowledge of medical principles.  As such, the opinion reflects substantial compliance with the Board's remand directives.  Additional VA examinations are not required.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006); Nieves-Rodriguez v. Peake, 22 Vet App. 295, 301 (2008).  

During the Board hearing, the undersigned VLJ discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA.  38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 
38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes arthritis.  See 38 C.F.R. § 3.309(a).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); see Walker, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that his current back disability resulted from an accident and other events that occurred during his service.  In a November 2010 statement in support of his claim, the Veteran described falling out of a truck during service, which was going uphill.  As a result of the accident, the Veteran began to experience back pain, but reported that it later got better.  The Veteran also reported that he had to carry a heavy radio in service, in order to report mortar fire.  This intensified the Veteran's back pain, which he reported during service.  The Veteran was informed that he would gradually get used to carrying the radio.  The Veteran also reported that he would have mild back pain on and off when he first entered into service.

In the Veteran's July 1967 separation examination, mild left scoliosis at T6-L3, asymptomatic, is noted.  Service treatment records do not reveal any other report or complaint of a back disability.

In a February 2011 statement, the Veteran indicated that he felt that his scoliosis was aggravated to the point that he had back pain, as a result of his duties in service.  He indicated that he experienced back pain when having to do heavy lifting, bending down, or sitting up for long periods of time.

In the May 2011 VA examination, the examiner diagnosed the Veteran with IVDS with degenerative arthritis changes.  Specifically, the examiner diagnosed the Veteran with osteoarthritis, degenerative anterolisthesis of L4-L5, and scoliosis.  The Veteran's thoracic spine x-ray report showed spondylosis and scoliosis, and the attached lumbar spine x-ray report showed degenerative arthritis and degenerative anterolisthesis of L4-L5, scoliosis, and vascular calcification.

During the examination, the Veteran reported that in addition to falling out of the jeep going uphill and being required to carry a heavy back pack in service, he also had to carry sand bags to stop flooding.  The Veteran was also told during discharge from service that he had scoliosis.  The examiner opined that the Veteran's current diagnosed back condition was unrelated to service, as a review of the service records only documented thoracic scoliosis which was not present on the current thoracic x-ray, and did not reference the Veteran's lumbar condition.

In a July 2011 orthopedic consultation report, the Veteran's private physician Dr. G, noted that the Veteran was seeking a second opinion in order to service connect some his disabilities.  Dr. G noted the Veteran's assertion that the heavy load he carried in service affected his back pain, however Dr. G indicated that he himself had carried similar loads while serving in Vietnam and did not have any back problems related to that.  The Veteran also reported having chronic pain in his spine on and off since 1965.  Dr. G noted that the Veteran had significant arthritis all over, and found that he had advanced osteoporosis with osteophytes, and very minimal scoliosis from the thoracic to lumbar spine.

In an April 2013 VA examination, the examiner found that the Veteran's back disability was less likely than not incurred in or caused by any claimed in-service injury, event, or illness.  The examiner noted that the Veteran's separation exam noted mild left scoliosis, asymptomatic, but that there was no mention of scoliosis or a back issue in service records or any documentation suggestive of a spine problem.  The examiner also pointed out that the Veteran did not have any issues documented for his back disability until several years after service, and that records from 2011 show that the Veteran's back disability is related to changes resulting from age.

The examiner went on further to explain that the cause of the Veteran's scoliosis was idiopathic, or unknown, and that during service he had posture related scoliosis at the time of discharge which is not mentioned elsewhere.  The examiner noted that if the Veteran had back pain at the time of separation deemed chronic or recurrent, he would have received a rating for chronic lumbosacral strain.  The examiner concluded that the Veteran had age related arthritis, and that his imaging films reflected his age, not any nexus to scoliosis.  The examiner also noted that the Veteran could have degenerative disc disease changes with a straight spine without scoliosis.

In his July 2013 Form 9, the Veteran indicated that VA did not consider that his job and the load he was required to carry in service, aggravated his scoliosis and could serve as the cause of his current back condition.

During the May 2016 hearing, the Veteran testified that he had to carry a load of 80 pounds during service, which in relation to his weight of about 125 pounds, was an extremely heavy load.  The Veteran testified that he complained about his back, but was told that his back would strengthen over time.  He did not seek any medical treatment at the time because he wasn't aware of any dispensary at his camp, and there didn't seem to be any medical care available in the field.  The Veteran also testified that he had to load and unload heavy boxes of ammunition shells, and that he engaged in heavy lifting when building concrete bunkers.  With regards to his report of scoliosis on his separation exam, the Veteran testified that he was not informed at the time of discharge that he had this condition.

In a September 2016 VA clinical record, lumbar spine x-rays showed multilevel degenerative spondylosis in the mild to lower thoracic spine and bony demineralization.  No significant scoliotic curvatures were identified.  The clinician noted that there was no significant scoliosis, but that the Veteran did have some degenerative arthritis affecting the lumbar spine.  

In a subsequent September 2016 VA clinical record, the clinician noted that the Veteran brought a Statement in Support of Claim form for the examining physician, Dr. W, to complete.  The record clearly states that the form was completed by Dr. W, who wrote on the form "x-rays show no significant scoliosis- no treatment indicated."  A copy was made, and the original statement was given to the Veteran.

In October 2016, the Veteran submitted what appears to be the form completed by Dr. W described above, but with significant alterations.  The statement includes the handwritten sentence "x-rays show no significant scoliosis-no treatment indicated." However, there are additional typewritten statements that were not referenced in the VA clinical record.  The typewritten statements are as follows, "I have reviewed [the Veteran's] service medical records.  It is my medical opinion that it is as likely as not that he developed a chronic back condition in service."  The signature on the document attesting to the truth and correctness of the statement is illegible.

In the November 2016 VA opinion, the examiner found that there was no evidence suggesting that scoliosis preexisted service.  The examiner explained that although some abnormal curvatures may be congenital, most cases developed later and were acquired or idiopathic.  Since there was no record of the Veteran receiving any treatment for his scoliosis or any back condition during service, the examiner could not comment on the Veteran's scoliosis increasing in severity during service.  The examiner also cited to a medical website used by clinicians in support of the opinion.

The examiner then stated that it was less likely than not that the Veteran's current thoracolumbar spine disability (other than scoliosis) had its onset in service.  Instead, the examiner noted that the Veteran's current back disability was due to "age appropriate" changes.  Finally, the examiner concluded that based on a review of the service treatment records and previous exams, it was less likely than not that the Veteran's thoracolumbar spine disability (other than scoliosis) was caused, or aggravated by his scoliosis noted in service.  Instead, the examiner found that the Veteran's current back disability was age related arthritis.

After reviewing the evidence of record, the Board finds that service connection for thoracolumbar spine scoliosis is warranted.  In this respect, scoliosis was not shown to exist upon service entry.  As such, the Veteran is presumed to have entered service in sound condition.  38 U.S.C.A. § 1111.  The November 2016 VA examiner was unable to determine whether the Veteran's scoliosis was congenital or acquired in nature.  As such, reasonable double exists as to whether the Veteran's thoracolumbar spine scoliosis was acquired during active service.  38 U.S.C.A. § 5107(b).

However, the Board further finds that service connection for IVDS and degenerative arthritis of the thoracolumbar spine is unwarranted.  The weight of the evidence shows that there is no nexus between this aspect of thoracolumbar spine disability and any event or injury noted in service, or being proximately due to thoracolumbar spine scoliosis.

The May 2011 VA examination clearly indicated that the Veteran has a current disability, since he was diagnosed with IVDS with degenerative arthritis changes.  Thus, the requirement for having a current disability to establish service connection has been established.  The Board also accepts the Veteran's testimony that he injured his back falling from a truck and was required to carry heavy loads in service which he contends, resulted in his back disability.  The Veteran's separation examination also includes a notation of scoliosis.  Thus, the Veteran has fulfilled the in-service injury requirement needed to establish service connection.  However, the evidence of record does not establish a nexus between the Veteran's in-service injuries and his IVDS with degenerative arthritis changes, or his now service-connected scoliosis.

The weight of the evidence is against a finding that the Veteran's IVDS with degenerative arthritis changes is etiologically related to the injuries he incurred in service.  In this regard, the April 2013 and November 2016 VA examiners agreed that the Veteran's IVDS with degenerative arthritis changes were radiologically consistent with age-related changes only.  These opinions are entitled to great probative weight as these examiners have used their training and expertise to evaluate the significance of current radiologic findings.  The Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Additionally, the November 2016 opinion is based on a thorough review of the Veteran's medical history - including his reported history of recurrent back pain since service and the separation examination wherein the Veteran reported being asymptomatic.  This examiner found that it was less likely than not that the Veteran's current back disability other than scoliosis had its onset in service, or was caused or aggravated by his scoliosis in service.

Notably, the comment from Dr. G regarding his own similar duties in Vietnam offers no probative value in support of the claim.  The October 2016 statement submitted by the Veteran has significantly less probative value than the November 2016 VA opinion as no rationale or explanation was given for the positive nexus statement.  As such, the probative value is outweighed by the VA opinions of record.

To the extent that the Veteran himself contends that a medical relationship exists between his current back disability and his in-service injuries, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In the instant case however, the Board finds the question as to the etiology of the Veteran's back disability, is a question that requires medical expertise to answer.  While the Veteran is competent to describe symptoms which he has knowledge of, an opinion regarding the etiology of his disability is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  Thus, the November 2016 VA examination and opinion is most probative in finding that it is less likely than not that the Veteran's current back disability resulted from injuries that the Veteran incurred in service.

The Board also finds that the weight of the evidence is against a nexus between the current IVDS and degenerative arthritis of the thoracolumbar spine and scoliosis.  The November 2016 VA examiner opined that the Veteran's current IVDS and degenerative arthritis of the thoracolumbar spine were consistent with age related changes that were not caused or aggravated by scoliosis.  There is no medical opinion to the contrary, and the Board finds that the Veteran's lay opinion is greatly outweighed by the VA examiner.

In so finding, the Board accepts the Veteran's testimony of episodes of back pain during service even if not documented.  Similarly, his report of military duties and injuries has been accepted as true.  He generally appears to report recurrent episodes of back pain since service which is consistent with his report of being asymptomatic at the time of separation.  To the extent the Veteran argues for establishing entitlement to service connection for arthritis on the basis of chronicity of symptomatology of a "chronic" disease since service, the Board places greater probative weight to the opinion of the VA examiner who has found that the Veteran's descriptions did not represent the onset of arthritis during active service.  See 38 C.F.R. § 3.303(b) (the showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time).  As noted above, any pain manifestations from scoliosis have been service-connected.

Service connection for arthritis on a presumptive basis is also not warranted as the record does not show any evidence of the disability manifesting within one year of the Veteran's separation from active duty service.  In this regard, the earliest evidence of a diagnosis of arthritis is in the May 2011 VA examination, which is several decades after the Veteran separated from service.  Accordingly, service connection for the Veteran's back disability other than scoliosis based upon a presumptive basis is not warranted.

In sum, the Board finds that service connection for a back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for scoliosis of the thoracolumbar spine is granted.

Entitlement to service connection for IVDS with degenerative arthritis of the thoracolumbar spine is denied.





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


